     Case 1:19-cv-00331-NONE-BAM Document 36 Filed 12/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID FLORENCE,                                    Case No. 1:19-cv-00331-NONE-BAM (PC)
12                       Plaintiff,                      ORDER CONSTRUING PLAINTIFF’S
                                                         LETTER AS A MOTION FOR RELIEF FROM
13            v.                                         FILING FEES
14    KERNAN, et al.,                                    ORDER DENYING MOTION FOR RELIEF
                                                         FROM FILING FEES
15                       Defendants.
                                                         (ECF No. 35)
16

17          Plaintiff David Florence (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is a letter from Plaintiff concerning Plaintiff’s obligation to pay

20   the full filing fees to the District Court, filed December 11, 2020. (ECF No. 35.) Plaintiff states

21   that he has agreed to pay the $350.00 filing fee for this action, and pursuant to Court policy, each

22   month Plaintiff will owe 20 percent of the preceding month’s income towards the balance until

23   the filing fee is paid in full, and the facility will forward payments to the Court any time the

24   amount in his account exceeds $10.00. Plaintiff has filed multiple cases in District Court.

25   Plaintiff’s family sent him $170.00 on November 16, 2020, and Plaintiff expected CDCR to take

26   20 percent of the court fees, but not all of his money. CDCR took the whole $170.00. Plaintiff

27   contends that CDCR is taking out 20 percent of his deposits for each of the court case filing fees

28   he owes, rather than a total of 20 percent to be sent to the Courts. Plaintiff requests that the Court
                                                        1
     Case 1:19-cv-00331-NONE-BAM Document 36 Filed 12/17/20 Page 2 of 2


 1   send the Secretary of CDCR an order clarifying that CDCR should only deduct 20 percent from

 2   Plaintiff’s trust account for all of his cases combined, rather than individually. (Id.) The Court

 3   construes the letter as a motion for relief from filing fees.

 4          Plaintiff is advised that CDCR’s deductions from his inmate trust account were properly

 5   made in accordance with the Supreme Court’s decision in Bruce v. Samuels, 577 U.S. 82 (2016).

 6   In Bruce, the Supreme Court held that “monthly installment payments, like the initial partial

 7   payment, are to be assessed on a per-case basis” and that “simultaneous, not sequential,

 8   recoupment of multiple filing fees” is required by 28 U.S.C. § 1915(b)(2). Id. at 85, 87.

 9   Therefore, the simultaneous deductions from Plaintiff’s inmate trust account to pay multiple

10   outstanding filing fees were lawful and properly made. No relief from CDCR’s deduction of

11   funds from Plaintiff’s trust account is warranted, and the Court finds it unnecessary to issue any

12   clarifying order to the Secretary of CDCR.

13          Accordingly, IT IS HEREBY ORDERED as follows:

14      1. Plaintiff’s letter concerning the concerning Plaintiff’s obligation to pay the full filing fees

15          to the District Court, (ECF No. 35), is construed as a motion for relief from filing fees;

16          and

17      2. Plaintiff’s motion for relief from filing fees, (ECF No. 35), is DENIED.

18
     IT IS SO ORDERED.
19

20      Dated:     December 16, 2020                            /s/ Barbara   A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                         2
